COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-459-CR


JOHN TIMOTHY BEGELTON                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant John Timothy Begelton entered an open plea of guilty to

murder.      The trial court assessed his punishment at thirty-five years’

confinement.

      Begelton’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and




      1
          … See Tex. R. App. P. 47.4.
motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Begelton was given the opportunity to file a pro se brief, but

he did not do so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Begelton entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of Begelton’s

plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d
615, 620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67

(Tex. Crim. App. 2000).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit. We find




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                         2
nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); accord Meza v.

State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         SUE WALKER
                                         JUSTICE


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


DELIVERED: October 16, 2008




                                     3